DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of the invention of Group VI in the reply filed on 05/26/2022 is acknowledged.  The traversal is on the grounds that the teachings of the prior art do not render the claims, as amended, obvious (and therefore do not represent an improvement over the prior art).  This is not found persuasive because the features common to the groups of inventions still encompass embodiments that are obvious in view of the teachings of the prior art.  
Applicant argues that Weissinger et al. and D'Aoust et al. do not support a showing of obviousness, but in view of Applicant’s amendments, those references are no longer relied upon in this office action.  Šmídková et al. is relied upon as a secondary reference, and the relevant teachings and how they support an obviousness rejection are set forth hereinafter.  
	Applicant argues that Šmídková et al. does not explain why increasing the GC content of the L1 coding sequence improved protein expression in a plant viral expression system and that the improvement might have been the result of, for example, eliminating secondary structures in the mRNA. Applicant argues that increasing GC content of the heterologous ORF improved vector stability and long-range movement.  Applicant argues that because the purposes of increasing GC content are different, one would not have been motivated to apply the teachings of Šmídková et al.  Applicant argues that Šmídková et al. does not teach the use of potexviruses.  (Remarks p. 11 and 14).
	This is not found persuasive.  As set forth hereinafter, Šmídková et al. teaches that increasing the GC content of the L1 ORF dramatically increased expression of the L1 protein.  As such. one of ordinary skill in the art would have been highly motivated to similarly modify an L1 ORF for use in a potexviral expression system as taught by the new primary reference, Marillonnet et al.  The reason for increasing GC content in the expressed protein is to improve expression – a critical consideration in expression systems.  The motivations to apply the teachings of Šmídková et al. need not be the same.  “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  MPEP 2144.
	Applicant also discusses evidence in the disclosure showing that increasing GC content in the ORF of interest improved viral vector stability and long-range movement.  It is unclear if Applicant was attempting to argue that Applicant’s evidence supports a showing of unexpected and unobvious results to overcome an obviousness rejection.  If Applicant intends to make such an argument in response to the rejection of 35 USC 103, Applicant is directed to the requirements of MPEP 716.02(b).  
	
The requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Claims 1-2, 5-11 and 13-17 are pending.
Claims 1-2, 5-10 and 14-17 are withdrawn as being directed to a non-elected invention.  
Claims 11 and 13 are examined herein.
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 6. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “The nucleic acid according to claim 11, said nucleic acid further comprising a nucleic acid sequence encoding a potexviral coat protein or a nucleic acid sequence encoding a tobamoviral movement protein”, and the claim also recites “preferably in the nucleic acid sequence of (ii)” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marillonnet et al. (US 8415463 B2) in view of Šmídková, M., et al. (Biologia Plantarum 54.3 (2010): 451-460) taken with evidence of GenBank Accession dated 09/20/2001.
Applicant claims a nucleic acid comprising the following segments: 
(i) a nucleic acid sequence encoding a potexviral RNA-dependent RNA polymerase, 
(ii) nucleic acid sequence comprising or encoding a potexviral triple-gene block, and 
(iii) a heterologous nucleic acid sequence comprising an ORF encoding a protein of interest, 
wherein:(a) said ORF consists of at least 200 and at most 400 nucleotides and has a GC- content of at least 50%; or said ORF consists of at least 401 and at most 800 nucleotides has a GC-content of at least 55%; or said ORF consists of at least 801 nucleotides and has a GC-content of at least 58%; or (b) said ORF consists of at least 100 and at most 500 nucleotides and has a GC- content of at least 50%; or said ORF consists of at least 501 and at most 1000 nucleotides has a GC- content of at least 55%; or said ORF consists of at least 1001 nucleotides and has a GC-content of at least 58%; 
and wherein the protein of interest is not a plant viral protein or wherein the protein of interest is a protein that is heterologous to plant viruses (Claim 11), the nucleic acid of claim 11, said nucleic acid further comprising a sequence encoding a potexviral coat protein or a sequence encoding a tobamoviral movement protein (Claim 13).  
Marillonnet et al. teaches a nucleic acid comprising or encoding an RNA replicon comprising, in this order, the following segments (i) to (iii): (i) a nucleic acid sequence encoding a potexvirus RNA-dependent RNA polymerase or a function-conservative variant thereof; (ii) a nucleic acid sequence comprising: (a) a potexvirus triple gene block or a function-conservative variant thereof and (b) a sequence encoding a potexviral coat protein or a function-conservative variant thereof; or a sequence encoding a tobamoviral movement protein; and (iii) a heterologous nucleic acid sequence expressible from said replicon in a plant or in plant tissue (Claim 1).  Marillonnet teaches that any human or animal protein can be expressed using the system of the invention. Examples of such proteins of interest include pharmaceutical proteins such as immune response proteins and antigens.  (col. 14, lines 37-48).  
Marillonnet et al. does not teach that the ORF encoding the heterologous protein consists of at least 1001 nucleotides and has a GC-content of at least 58%.
Šmídková et al. teaches a method of transient expression of human papillomavirus “L1” proteins in tobacco and tomato using a tobacco rattle virus expression vector.  Šmídková et al. teaches that for successful expression of the L1 protein, coding sequence has to be adapted by increasing the GC content from 40 to 60 %.  (p. 458 left col. ¶ 3 – right col. ¶ 1, p. 459 right col. ¶ 2).  GenBank Accession AJ313179 provides evidence that the coding sequence (ORF) of the L1 protein of Šmídková et al. is 1518 nucleotides in length.  An ORF of the L1 protein of Šmídková et al. having 60% GC content would satisfy the limitation of Claim 1 part (b).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Marillonnet et al. such that the heterologous protein is a papillomavirus L1 protein encoded by an ORF having 60% GC content as taught by Šmídková et al. One having ordinary skill in the art would have been motivated to do this because Marillonnet et al. teaches that the potexviral expression system can be used to produce pharmaceutical proteins such as immune response proteins and antigens and Šmídková et al. teaches expression of the papillomavirus L1 protein in a plant viral expression system.  Šmídková et al. teaches that the papillomavirus L1 protein is produced in plant expression systems for the purpose of making vaccines against the virus.  As such, one having ordinary skill in the art would have been motivated to express the papillomavirus L1 protein in the potexviral expression system of Marillonnet et al.  Because Šmídková et al. teaches that the expression is significantly increased by increasing the GC content of the coding ORF to 60%, one having ordinary skill in the art would have been motivated to do the same in the expression system of Marillonnet et al.  
As such, the claims are deemed to be obvious in view of the teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Marillonnet et al. (US 8415463 B2) in view of Šmídková, M., et al. (Biologia Plantarum 54.3 (2010): 451-460) taken with evidence of GenBank Accession dated 09/20/2001.  The instant application and Marillonnet et al. (US 8415463 B2) share at least one common inventor.
Applicant claims a nucleic acid comprising the following segments: 
(i) a nucleic acid sequence encoding a potexviral RNA-dependent RNA polymerase, 
(ii) nucleic acid sequence comprising or encoding a potexviral triple-gene block, and 
(iii) a heterologous nucleic acid sequence comprising an ORF encoding a protein of interest, 
wherein:(a) said ORF consists of at least 200 and at most 400 nucleotides and has a GC- content of at least 50%; or said ORF consists of at least 401 and at most 800 nucleotides has a GC-content of at least 55%; or said ORF consists of at least 801 nucleotides and has a GC-content of at least 58%; or (b) said ORF consists of at least 100 and at most 500 nucleotides and has a GC- content of at least 50%; or said ORF consists of at least 501 and at most 1000 nucleotides has a GC- content of at least 55%; or said ORF consists of at least 1001 nucleotides and has a GC-content of at least 58%; 
and wherein the protein of interest is not a plant viral protein or wherein the protein of interest is a protein that is heterologous to plant viruses (Claim 11), the nucleic acid of claim 11, said nucleic acid further comprising a sequence encoding a potexviral coat protein or a sequence encoding a tobamoviral movement protein (Claim 13).  
Marillonnet et al. teaches a nucleic acid comprising or encoding an RNA replicon comprising, in this order, the following segments (i) to (iii): (i) a nucleic acid sequence encoding a potexvirus RNA-dependent RNA polymerase or a function-conservative variant thereof; (ii) a nucleic acid sequence comprising: (a) a potexvirus triple gene block or a function-conservative variant thereof and (b) a sequence encoding a potexviral coat protein or a function-conservative variant thereof; or a sequence encoding a tobamoviral movement protein; and (iii) a heterologous nucleic acid sequence expressible from said replicon in a plant or in plant tissue (Claim 1).  Marillonnet teaches that any human or animal protein can be expressed using the system of the invention. Examples of such proteins of interest include pharmaceutical proteins such as immune response proteins and antigens.  (col. 14, lines 37-48).  
Marillonnet et al. does not teach that the ORF encoding the heterologous protein consists of at least 1001 nucleotides and has a GC-content of at least 58%.
Šmídková et al. teaches a method of transient expression of human papillomavirus “L1” proteins in tobacco and tomato using a tobacco rattle virus expression vector.  Šmídková et al. teaches that for successful expression of the L1 protein, coding sequence has to be adapted by increasing the GC content from 40 to 60 %.  (p. 458 left col. ¶ 3 – right col. ¶ 1, p. 459 right col. ¶ 2).  GenBank Accession AJ313179 provides evidence that the coding sequence (ORF) of the L1 protein of Šmídková et al. is 1518 nucleotides in length.  An ORF of the L1 protein of Šmídková et al. having 60% GC content would satisfy the limitation of Claim 1 part (b).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Marillonnet et al. such that the heterologous protein is a papillomavirus L1 protein encoded by an ORF having 60% GC content as taught by Šmídková et al. One having ordinary skill in the art would have been motivated to do this because Marillonnet et al. teaches that the potexviral expression system can be used to produce pharmaceutical proteins such as immune response proteins and antigens and Šmídková et al. teaches expression of the papillomavirus L1 protein in a plant viral expression system.  Šmídková et al. teaches that the papillomavirus L1 protein is produced in plant expression systems for the purpose of making vaccines against the virus.  As such, one having ordinary skill in the art would have been motivated to express the papillomavirus L1 protein in the potexviral expression system of Marillonnet et al.  Because Šmídková et al. teaches that the expression is significantly increased by increasing the GC content of the coding ORF to 60%, one having ordinary skill in the art would have been motivated to do the same in the expression system of Marillonnet et al.  
As such the claims are properly rejected under the doctrine of non-statutory double patenting.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/           Primary Examiner, Art Unit 1662